Citation Nr: 1625366	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  12-25 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for Type II diabetes mellitus, to include as due to in-service herbicide exposure, and if so, whether service connection is warranted.

2.  Entitlement to service connection for prostate cancer, to include as due to in-service herbicide exposure.

(The issue of whether the retroactive payment of $4,645.44 paid to the Veteran was proper will be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Dale Graham, Agent



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967 and from July 1971 to July 1988.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from December 2011 and April 2013 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In pertinent part, in December 2011 the RO denied reopening the claim for service connection for diabetes mellitus, and in April 2013 denied service connection for prostate cancer.  The Veteran perfected appeals of these issues.

In February 2015, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  

In April 2015, the Board remanded this matter for additional development.

As a final preliminary matter, the Board notes that the claims file reflects that the Veteran was previously represented by the Disabled American Veterans (as reflected in an October 2015 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In January 2016, the Veteran filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing Dale Graham as his agent.  The Board recognizes the change in representation.


FINDINGS OF FACT

1.  A final, June 2008 RO decision denied the initial claim for service connection for diabetes mellitus; the RO found that the Veteran had not been exposed to Agent Orange.  

2.  The evidence associated with the claims file since the June 2008 final denial relates to an unestablished fact necessary to substantiate the claim for service connection for diabetes mellitus.  

3.  Resolving all doubt in favor of the Veteran, he has diabetes mellitus related to in-service herbicide exposure.  

4.  Resolving all doubt in favor of the Veteran, he has prostate cancer related to in-service herbicide exposure.  


CONCLUSIONS OF LAW

1.  The June 2008 decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Diabetes mellitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(d) (2015).

3.  Prostate cancer was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(d) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board's decision to reopen and grant service connection for diabetes mellitus, as well as, service connection for prostate cancer herein constitutes complete grants of the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

I. New and Material Evidence Claim

The Veteran contends that his diabetes mellitus developed due to Agent Orange exposure in service.  

In the June 2008 decision, the RO determined that the evidence of record did not support finding that the Veteran had been exposed to Agent Orange in service. 

AOJ decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a).  The claimant has one year from notification of an AOJ decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  The Veteran filed a notice of disagreement as to the September 2010 rating decision, but did not perfect his appeal following the issuance of a June 2012 statement of the case.  Therefore, such decision is final.  

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. However, in the instant case, such regulation is inapplicable as, the Veteran did not submit any pertinent evidence prior to the expiration of the appeal period.  The AOJ received no evidence pertaining to this claim prior to the expiration of the appeal period.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Thereafter, the RO received the Veteran's petition to reopen the claim in July 2011.  

Generally, a claim that has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the July 2011 claim, the Veteran provided lay statements, as to purported in-service Agent Orange exposure.  

The Board concludes that the new lay and medical evidence of record constitutes evidence of Agent Orange exposure in service, which was a basis for the previous denial.  The additional evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim when considered with the old evidence.  The claim for entitlement to service connection for diabetes mellitus is reopened. 

II. Prostate Cancer and Diabetes Mellitus Service Connection Claims

The Veteran contends that he developed diabetes mellitus and prostate cancer due to Agent Orange exposure during service.  

A.  Service Connection Law

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  


B.  Factual Background and Analysis

The Veteran has current diagnoses of diabetes mellitus and prostate cancer. (September 2011 Family Medicine of Midwest City record and October 2012 Midwest Regional Medical Center record).  As such, the question before the Board is whether such disorders are etiologically related to service.  

The Veteran has provided several statements attesting to exposure to Agent Orange.  For example, the Veteran has indicated serving in Korea, around the Korean demilitarized zone (DMZ).  (Veteran's lay statements dated in July 2012 and February 2014; February 2015 hearing testimony).  

Effective February 24, 2011, a Veteran who, during active military, naval, or air service, served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean Demilitarized Zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).  Prostate cancer and diabetes mellitus are among the diseases deemed associated with herbicide exposure, under current VA law.  38 C.F.R. § 3.309(e).

Per an August 2012 Defense Personnel Records Information Retrieval System report, the Veteran's unit had been assigned approximately 12 miles from the DMZ and had been identified as operated in or near the Korean DMZ by the Department of Defense or VA.  The Veteran did not serve within the applicable time frame form April 1968 to August 1968.  However, per the Veteran's service personnel records, he did serve in that area from October 1971 to November 1972.

There is no definitive proof that the Veteran was in fact exposed to herbicides in service.  However, given the close time proximity of the Veteran's service and the place, type, and circumstances of his service, as well as, the fact that he is diagnosed with diseases associated with herbicide exposure, and giving the Veteran the benefit of the doubt, the Board finds that the Veteran was exposed to Agent Orange in service.  Accordingly, the Board finds that service connection for prostate cancer and diabetes mellitus is warranted.


ORDER

As new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, the appeal, to this extent, is granted.

Service connection for diabetes mellitus is granted.

Service connection for prostate cancer is granted.



______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


